NO. 07-04-0349-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                               SEPTEMBER 21, 2004
                         ______________________________

                    AMERICAN HOME ASSURANCE COMPANY,

                                                      Appellant

                                           v.

                                 EDWARD VAUGHN,

                                                      Appellee

                       _________________________________

            FROM THE 251st DISTRICT COURT OF RANDALL COUNTY;

                NO. 52,395-C; HON. PATRICK A. PIRTLE, PRESIDING
                        _______________________________

                          ON ABATEMENT AND REMAND
                        _______________________________

Before QUINN, REAVIS and CAMPBELL, JJ.

      American Home Assurance Company appeals from an order on appellee’s

application for attorney fees. The clerk’s record was filed on August 3, 2004. The

reporter’s record was due on September 2, 2004. On September 10, 2004, a letter was

sent to the court reporter requesting a reporter’s status. No response has been received,

though due by September 20, 2004.
       Accordingly, we abate this appeal and remand the cause to the 251st District Court

of Randall County (trial court) for further proceedings. Upon remand, the trial court shall

immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

       1.     why the reporter’s record has not been filed;

       2.     when the reporter’s record can reasonably be filed in a manner that
              does not have the practical effect of depriving the appellant of his right
              to appeal or delaying the resolution of this appeal.

       The trial court shall cause the hearing to be transcribed. So too shall it 1) execute

findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be

developed a supplemental clerk’s record containing its findings of fact and conclusions of

law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be

developed a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Additionally, the district court shall then file the supplemental

record and reporter’s record transcribing the hearing with the clerk of this court on or before

October 20, 2004. Should further time be needed by the trial court to perform these tasks,

then same must be requested before October 20, 2004.

       It is so ordered.

                                                   Per Curiam




                                              2